Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

The instant application having Application No. 15/836,530 has claims 1-4 and 6-8, 10-14 and 16-20 pending in the application filed on 12/08/2017; there are 3 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled the original claims 9 and 15 (dated 04/08/2021). 

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated April 19, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. M.P.E.P 609 C (2), copies of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Office Action is in response to applicant’s communication filed on April 8, 2021 in response to PTO Office Action dated December 8, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


Claim Rejections - 35 USC § 103


35 USC § 103 Rejection of claims 1-4 and 6-8, 10-14 and 16-20

Applicant's arguments filed on 04/08/2021 with respect to the claims 1-4 and 6-8, 10-14 and 16-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourani Michael (US PGPUB 20130318135) in view of Peters James (US PGPUB 20070162308) and in further view of Dillie et al (US PGPUB 20140365241) and Carmi Adam (US PGPUB 20140189576). 

As per claim 1:
Nourani teaches:
“A method for managing and processing database records, the method comprising” (Paragraph [0011] (the method may be operated in distributed computing environments where data may be stored either in repositories and synchronized with a central warehouse or stored centrally in a database)) 
“maintaining, by a records management and processing system, a plurality of records in a database” (Paragraph [0037] (wherein the container content may comprise one or more records in the database))
“and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities” (Paragraph [0020],  Paragraph [0027] and Fig. 1 (a records management system is configured to provide architecture to support (acts intermediary) to the active content as part of a stored record and the records refer to entities in the system about which information is stored, retrieved, reported, and generally managed))
 “receiving, by the records management and processing system from a data update service, a set of update information related to the plurality of records, wherein the update information is collected by the data update service from the systems of the plurality of responsible entities” (Paragraph [0103] and Paragraph [0104] (an applet may be designed or otherwise configured to register with a service and activate a functionality by which a applet property is updated with information received from an external source without the applet being active))
“correlating, by the records management and processing system, the received update information to one or more records of the plurality of records, the one or more records of the plurality of records to which the update information is correlated comprising updated records” (Paragraph [0080], Paragraph [0082]  and Paragraph [0097] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow, applets manipulate data elements associated with records and applets may include functionality for correlating information in the associated record))
 “and processing, by the records management and processing system, the updated records according to one or more workflows executed by the records management and processing system” (Paragraph [0080] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow)).
Nourani does not EXPLICITLY discloses: each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying, by the records management and processing system, the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record.
However, Peters teaches:
“each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers” (Paragraph [0019] (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)) 
“and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services” (Paragraph [0011] . Paragraph [0015] and Paragraph [0019] (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers)) 
“and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record”(Paragraph [0127] and Appendix - I (provides exemplary description of the various database elements that may be maintained as part of the EON Exchange where these elements are searchable and updateable by the Stakeholders where various fields are updated (Medical Records application and Add/Update Function in Appendix –I) and indicator indicating for the change or update)).
Also, Dillie teaches:
“defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records” (Paragraph [0048] and Fig. 2 (the HDE system may include a rule engine that determines rules for exchanging and transforming records via the exchange system))
“and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule” (Paragraph [0061] (the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE))
“applying, by the records management and processing system, the one or more rules to the updated records” (Paragraph [0079] (the HDE system may apply rules to modify, remove or add any one or more data elements to or from the record))
“wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records” (Paragraph [0079] (the HDE system may apply one or more rules, transform the record and then apply one or more rules to the transformed record)).
Also, Carmi teaches:
“and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity” (Paragraph [0007] and Paragraph [0049] (a set of elements may be a set of graphical user interface (GUI) elements, items or objects including images, a set of GUI elements may be identified in a screenshot of a display screen connected to computing device and where the a sequence of screenshots of a screen may be captured))
“and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” (Paragraph [0042] (a presentation of screen, a click on button and a subsequent presentation of screen may be referred to herein as a flow related to, involving, or including, screens and an event and a flow may represent transitions from screens to other screens that may be related to an interaction of a user or other events)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nourani, Peters, Dillie and Carmi for “each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying, by the records management and processing system, the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” as it provides interoperability among various stakeholders in the healthcare industry to provide efficient and timely processing of information to delivery effective healthcare (Peters, Paragraph [0016]), the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE system and the rules engine may include any type and form of executable instructions executable (Dillie, Paragraph [0061]) and a model may be related to graphical user interface (GUI) elements, items or objects, e.g., in images, buttons, text boxes, etc. that may appear in a window or screen (Carmi, Paragraph [0041]). 
Therefore, it would have been obvious to combine Nourani, Peters, Dillie and Carmi.

As per claim 10:
Nourani, Peters, Dillie and Carmi teach the method as specified in the parent claim 1 above. 
Carmi further teaches:
“wherein processing the updated records further comprises providing access to the set of one or more images for each updated record to a user of the records management and processing system through a user interface of the records management and processing system” (Paragraph (0073) and Paragraph [0135] (algorithms, methods, processing or analysis may be applied in order to identify, recognize the images, provide access to any information in a model or recorded sessions and categorize Graphical User Interface (GUI) or other items in a screen)).

As per claim 11:
Nourani teaches:
“A system comprising” (Paragraph [0012] (an exemplary system)) 
“a processor” (Paragraph [0012] (a conventional computer, including a processing unit)) 
“and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to manage and process database records by” (Paragraph [0011] and Paragraph [0012] (and the system memory and a storage medium, such as a solid state storage device and/or a magnetic hard disk drive which may provide nonvolatile storage of computer-executable instructions, data structures, program modules, and other centrally stored data in a database)) 
“maintaining a plurality of records in a database” (Paragraph [0037] (wherein the container content may comprise one or more records in the database))
“and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities” (Paragraph [0020],  Paragraph [0027] and Fig. 1 (a records management system is configured to provide architecture to support (acts intermediary) to the active content as part of a stored record and the records refer to entities in the system about which information is stored, retrieved, reported, and generally managed))
 “receiving, from a data update service, a set of update information related to the plurality of records, wherein the update information is collected by the data update service from the systems of the plurality of responsible entities” (Paragraph [0103] and Paragraph [0104] (an applet may be designed or otherwise configured to register with a service and activate a functionality by which a applet property is updated with information received from an external source without the applet being active))
“correlating the received update information to one or more records of the plurality of records, the one or more records of the plurality of records to which the update information is correlated comprising updated records” (Paragraph [0080], Paragraph [0082]  and Paragraph [0097] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow, applets manipulate data elements associated with records and applets may include functionality for correlating information in the associated record))
 “and processing the updated records according to one or more workflows executed by the records management and processing system” (Paragraph [0080] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow)).
Nourani does not EXPLICITLY discloses: each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record.
However, Peters teaches:
“each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers” (Paragraph [0019] (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)) 
“and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services” (Paragraph [0011] . Paragraph [0015] and Paragraph [0019] (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers)) 
“and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record”(Paragraph [0127] and Appendix - I (provides exemplary description of the various database elements that may be maintained as part of the EON Exchange where these elements are searchable and updateable by the Stakeholders where various fields are updated (Medical Records application and Add/Update Function in Appendix –I) and indicator indicating for the change or update)).
Also, Dillie teaches:
“defining one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records” (Paragraph [0048] and Fig. 2 (the HDE system may include a rule engine that determines rules for exchanging and transforming records via the exchange system))
“and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule” (Paragraph [0061] (the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE))
“applying the one or more rules to the updated records” (Paragraph [0079] (the HDE system may apply rules to modify, remove or add any one or more data elements to or from the record))
“wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records” (Paragraph [0079] (the HDE system may apply one or more rules, transform the record and then apply one or more rules to the transformed record)).
Also, Carmi teaches:
“and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity” (Paragraph [0007] and Paragraph [0049] (a set of elements may be a set of graphical user interface (GUI) elements, items or objects including images, a set of GUI elements may be identified in a screenshot of a display screen connected to computing device and where the a sequence of screenshots of a screen may be captured))
“and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” (Paragraph [0042] (a presentation of screen, a click on button and a subsequent presentation of screen may be referred to herein as a flow related to, involving, or including, screens and an event and a flow may represent transitions from screens to other screens that may be related to an interaction of a user or other events)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nourani, Peters, Dillie and Carmi for “each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” as it provides interoperability among various stakeholders in the healthcare industry to provide efficient and timely processing of information to delivery effective healthcare (Peters, Paragraph [0016]), the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE system and the rules engine may include any type and form of executable instructions executable (Dillie, Paragraph [0061]) and a model may be related to graphical user interface (GUI) elements, items or objects, e.g., in images, buttons, text boxes, etc. that may appear in a window or screen (Carmi, Paragraph [0041]). 
Therefore, it would have been obvious to combine Nourani, Peters, Dillie and Carmi.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 10 above.

As per claim 17:
Nourani teaches:
“A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to manage and process database records by” (Paragraph [0011] and Paragraph [0012] (the computer may also include a storage medium, such as a solid state storage device and/or a magnetic hard disk and an optical disk drive for reading from or writing to removable optical disk such as a CD-ROM or other optical media, which may provide nonvolatile storage of computer-executable instructions, data structures, program modules, and other centrally stored data in a database)) 
“maintaining, by a records management and processing system, a plurality of records in a database” (Paragraph [0037] (wherein the container content may comprise one or more records in the database))
“and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities” (Paragraph [0020],  Paragraph [0027] and Fig. 1 (a records management system is configured to provide architecture to support (acts intermediary) to the active content as part of a stored record and the records refer to entities in the system about which information is stored, retrieved, reported, and generally managed))
 “receiving, by the records management and processing system from a data update service, a set of update information related to the plurality of records, wherein the update information is collected by the data update service from the systems of the plurality of responsible entities” (Paragraph [0103] and Paragraph [0104] (an applet may be designed or otherwise configured to register with a service and activate a functionality by which a applet property is updated with information received from an external source without the applet being active))
“correlating, by the records management and processing system, the received update information to one or more records of the plurality of records, the one or more records of the plurality of records to which the update information is correlated comprising updated records” (Paragraph [0080], Paragraph [0082]  and Paragraph [0097] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow, applets manipulate data elements associated with records and applets may include functionality for correlating information in the associated record))
 “and processing, by the records management and processing system, the updated records according to one or more workflows executed by the records management and processing system” (Paragraph [0080] (the system may be configured to update one or more records associated with the task as the task navigates through each step in the workflow)).
Nourani does not EXPLICITLY discloses: each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying, by the records management and processing system, the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record.
However, Peters teaches:
“each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers” (Paragraph [0019] (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)) 
“and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services” (Paragraph [0011] . Paragraph [0015] and Paragraph [0019] (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers)) 
“and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record”(Paragraph [0127] and Appendix - I (provides exemplary description of the various database elements that may be maintained as part of the EON Exchange where these elements are searchable and updateable by the Stakeholders where various fields are updated (Medical Records application and Add/Update Function in Appendix –I) and indicator indicating for the change or update)).
Also, Dillie teaches:
“defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records” (Paragraph [0048] and Fig. 2 (the HDE system may include a rule engine that determines rules for exchanging and transforming records via the exchange system))
“and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule” (Paragraph [0061] (the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE))
“applying, by the records management and processing system, the one or more rules to the updated records” (Paragraph [0079] (the HDE system may apply rules to modify, remove or add any one or more data elements to or from the record))
“wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records” (Paragraph [0079] (the HDE system may apply one or more rules, transform the record and then apply one or more rules to the transformed record)).
Also, Carmi teaches:
“and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity” (Paragraph [0007] and Paragraph [0049] (a set of elements may be a set of graphical user interface (GUI) elements, items or objects including images, a set of GUI elements may be identified in a screenshot of a display screen connected to computing device and where the a sequence of screenshots of a screen may be captured))
“and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” (Paragraph [0042] (a presentation of screen, a click on button and a subsequent presentation of screen may be referred to herein as a flow related to, involving, or including, screens and an event and a flow may represent transitions from screens to other screens that may be related to an interaction of a user or other events)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nourani, Peters, Dillie and Carmi for “each record of the plurality of records comprising a record of a service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers; and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services; defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records; and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule; and comprises a status indicator for each updated record determined by the data update service and indicating a current status for the updated record based on processes performed by a system of the responsible entity for the record; applying, by the records management and processing system, the one or more rules to the updated records; wherein the one or more workflows process the updated records based on the received update information and actions defined in the applied one or more rules associated with conditions satisfied by the updated records; and wherein the update information further comprises a set of one or more images for each updated record, each image of the set of one or more images comprising a screenshot provided by the system of the responsible entity; and representing a user interface of the system of the responsible entity for the record, the user interface presenting to a user of the system of the responsible entity information related to the updated record” as it provides interoperability among various stakeholders in the healthcare industry to provide efficient and timely processing of information to delivery effective healthcare (Peters, Paragraph [0016]), the rules engine may apply one or more rules to any annotation, transformation, conversion and/or transmission of data, information and messages between entities using the HDE system and the rules engine may include any type and form of executable instructions executable (Dillie, Paragraph [0061]) and a model may be related to graphical user interface (GUI) elements, items or objects, e.g., in images, buttons, text boxes, etc. that may appear in a window or screen (Carmi, Paragraph [0041]). 
Therefore, it would have been obvious to combine Nourani, Peters, Dillie and Carmi.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.


Claims 2-4, 6-8, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nourani Michael (US PGPUB 20130318135) in view of Peters James (US PGPUB 20070162308) and in further view of Dillie et al (US PGPUB 20140365241), Carmi Adam (US PGPUB 20140189576) and  Eshwar et al (US PGPUB 20120215772). 

As per claim 2:
Nourani, Peters, Dillie and Carmi teach the method as specified in the parent claim 1 above. 
Dillie further teaches:
“further comprising defining, by the records management and processing system, a plurality of tags” (Paragraph [0012] (the HDE system's ability to receive, retrieve and process patient data requests from various entities, along with the transformation of such data from the storing format to the annotations (plurality of tags) of such data)).
Nourani, Peters, Dillie and Carmi do not EXPLICITLY disclose: each tag of the plurality of tags comprising information identifying data in a record or the current status of processing of a record of the plurality of records.
However, Eshawar teaches:
 “each tag of the plurality of tags comprising information identifying data in a record or the current status of processing of a record of the plurality of records” (Paragraph [0027] (the entity analyzer further executes the individual query on selected attribute values of the identity record against the entity records in the tag list to determine whether the identity record in the group matches entity records in the tag list)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nourani, Peters, Dillie, Carmi and Eshwar for “each tag of the plurality of tags comprising information identifying data in a record or a current status of processing of a record of the plurality of records” as the the identity records may need to be converted into a structured document, such as a Universal Messaging Format (UMF), which is Extended Markup Language (XML) based and the document contains standard tags that represent key pieces of identities, relationships, and activities (Eshwar, Paragraph [0034]). 
Therefore, it would have been obvious to combine Nourani, Peters, Dillie, Carmi and Eshwar.

As per claim 3:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 2 above. 
Dillie further teaches:
“wherein applying the one or more rules to the updated records comprises” (Paragraph [0061] (the HDE system may include a rules engine to apply any one or more rules to any annotation includes)).
Also, Eshawar further teaches:
 “assigning one or more tags of the plurality of tags to one or more of the updated records based on the conditions defined in the applied one or more rules” (Paragraph [0034] (UMF elements are XML tags and values that define the data within a UMF segment of a UMF document where UMF document contains standard tags that represent key pieces of identities, relationships, and activities)).

As per claim 4:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 3 above. 
Nourani further teaches:
“wherein the one or more workflows process the updated records based on” (Paragraph [0080] (update one or more records associated with the task as the task navigates through each step in the workflow)).
Also, Eshawar further teaches:
 “one or more tags assigned to the one or more updated records” (Paragraph [0021] and Paragraph [0025] (the updates to the identity records are batch written to the entity database where a tag list having a record identifier and values for multiple attributes)).

As per claim 6:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 2 above. 
Nourani further teaches:
“wherein processing the updated records comprises identifying a change in each updated record based at least in part on a previous status for each updated record and the current status for each updated record” (Paragraph  [0080] (the system updates the status, according to the example workflow, upon confirmation of receipt of the sample by the lab)).

As per claim 7:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 6 above. 
Nourani further teaches:
“wherein processing the updated records according to the one or more workflows is based on the identified change in each updated record” (Paragraph  [0080] and Fig. 2 (the system updates the status, according to the example workflow, upon confirmation of receipt of the sample by the lab)).

As per claim 8:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 7 above. 
Nourani further teaches:
“wherein processing the updated records according to the one or more workflows comprises assigning, by the one or more workflows, a deadline for performing an action on one or more of the updated records based on the identified change in the one or more updated records” (Paragraph (0040) and Paragraph [0104] (once the automated service receives the lab result, the value of "received" in the applet changes to TRUE or YES and the tracker may be configured for a time interval or time period (deadline) so that the tracker may act and monitor any data point)).

As per claim 12:
Nourani, Peters, Dillie and Carmi teach the system as specified in the parent claim 11 above. 
Dillie further teaches:
“wherein the instructions further cause the processor to define a plurality of tags” (Paragraph [0012] (the HDE system's ability to receive, retrieve and process patient data requests from various entities, along with the transformation of such data from the storing format to the annotations (plurality of tags) of such data))
“wherein applying the one or more rules to the updated records comprises” (Paragraph [0061] (the HDE system may include a rules engine to apply any one or more rules to any annotation includes)).
Also, Nourani further teaches:
“wherein the one or more workflows process the updated records based on” (Paragraph [0080] (update one or more records associated with the task as the task navigates through each step in the workflow)).
Nourani, Peters, Dillie and Carmi do not EXPLICITLY disclose: each tag of the plurality of tags comprising information identifying data in a record or a current status of processing of a record of the plurality of records; assigning one or more tags of the plurality of tags to one or more of the updated records based on the conditions defined in the applied one or more rules; and one or more tags assigned to the one or more updated records.
However, Eshawar teaches:
 “each tag of the plurality of tags comprising information identifying data in a record or a current status of processing of a record of the plurality of records” (Paragraph [0027] (the entity analyzer further executes the individual query on selected attribute values of the identity record against the entity records in the tag list to determine whether the identity record in the group matches entity records in the tag list))
“assigning one or more tags of the plurality of tags to one or more of the updated records based on the conditions defined in the applied one or more rules” (Paragraph [0034] (UMF elements are XML tags and values that define the data within a UMF segment of a UMF document where UMF document contains standard tags that represent key pieces of identities, relationships, and activities))
“one or more tags assigned to the one or more updated records” (Paragraph [0021] and Paragraph [0025] (the updates to the identity records are batch written to the entity database where a tag list having a record identifier and values for multiple attributes)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nourani, Peters, Dillie, Carmi and Eshwar for “each tag of the plurality of tags comprising information identifying data in a record or a current status of processing of a record of the plurality of records; assigning one or more tags of the plurality of tags to one or more of the updated records based on the conditions defined in the applied one or more rules; and one or more tags assigned to the one or more updated records” as the the identity records may need to be converted into a structured document, such as a Universal Messaging Format (UMF), which is Extended Markup Language (XML) based and the document contains standard tags that represent key pieces of identities, relationships, and activities (Eshwar, Paragraph [0034]). 
Therefore, it would have been obvious to combine Nourani, Peters, Dillie, Carmi and Eshwar.

As per claim 13:
Nourani, Peters, Dillie, Carmi and Eshwar teach the method as specified in the parent claim 12 above. 
Nourani further teaches:
“wherein processing the updated records comprises identifying a change in each updated record based at least in part on a previous status for each updated record and the current status for each updated record” (Paragraph [0080] (the system updates the status, according to the example workflow, upon confirmation of receipt of the sample by the lab))
 “and wherein processing the updated records according to the one or more workflows is based on the identified change in each updated record” (Paragraph [0080] and Fig. 2 (the system updates the status, according to the example workflow, upon confirmation of receipt of the sample by the lab)).

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 8 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 12 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claims 13 & 8 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Searle et al, (US PGPUB 20160196131), the Remote Embedded Device Update Platform Apparatuses, Methods and Systems ("REDUP") transforms telemetry inputs via REDUP components into remote embedded updates outputs. The REDUP may include a memory and processor with instructions to: obtain a remote embedded device connection request message from a remote embedded device and analyze the message to determine a version of embedded instructions on the remote embedded device. With that, the REDUP may determine if other remote embedded devices similar to the remote embedded device have provided request messages by searching a remote embedded device connection request message database.
Anderson et al, (US PGPUB 20140136237), efficient computer distribution of healthcare information is achieved by computer aggregating the healthcare information directly from multiple sources, namely, computers of healthcare providers, including EHR vendors, and patients. Financial incentives to share information are provided to the sources. Healthcare information may de-identified by removing some specific information about the patient and the provider, and inserting generalized information about each. Healthcare providers and patients may prohibit use of their information, limit the content of their information.
Ivanoff et al, (US PGPUB 20160085926), systems and methods of using collected data to provide business intelligence functionality and/or information are disclosed. In an example, healthcare information system data (such as billing system data) may be extracted or accessed, and transaction data from multiple information systems may be aggregated. In an example, electronic operations for transformation and processing of healthcare transaction data may include receiving healthcare transaction data, creating an aggregate set of healthcare transaction data, evaluating conditions associated with the aggregate set of healthcare transaction data, generating aggregated healthcare transaction information for display, receiving a user-selected indication in response to the display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163